DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 3/28/2019, 8/17/2020 has been considered.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 10/15/2018, 2/11/2019.  The amendment has been placed of record in the file.
Allowable Subject Matter
Claims 27-51 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectral imaging system comprising: a processor running a software configured to perform the following steps: obtaining spectral data of the eye tissue over the range of wavelengths from the light detected by the one or more detectors; and analyzing the spectral data at multiple light bands over the range of wavelengths to determine whether the spectral data is indicative of the formation of β-amyloid aggregates that are indicative of Alzheimer’s Disease (AD) in the subject, wherein the spectral data is obtained non-invasively and without administration of dyes for detection of β-amyloid aggregation, in combination with the rest of the limitations of the claim.
	Claims 28-35, 49 are allowed by the virtue of dependency on the allowed claim 27.
As to claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectral imaging system comprising: a processor running a software configured to perform the following steps: obtaining spectral data of the eye tissue over the range of wavelengths from the light detected by the one or more detectors; and analyzing the spectral data at multiple light bands over the range of wavelengths to determine whether the spectral data is indicative of the formation of amyloid aggregates that are indicative of a disorder or a predisposition associated with amyloidopathy in the subject, wherein the spectral data is obtained non-invasively and without administration of dyes for detection of B-amyloid aggregation, in combination with the rest of the limitations of the claim.
	Claims 37-47, 50 are allowed by the virtue of dependency on the allowed claim 36.
As to claim 48, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectral imaging system comprising: a processor running a software configured to perform the following steps: obtaining spectral data of the cell over the range of wavelengths from the light detected by the one or more detectors; and analyzing the spectral data at multiple light bands over the range of wavelengths to determine whether the spectral data is indicative of a change in β-amyloid aggregates, wherein the spectral data is obtained non-invasively and without administration of dyes for detection of β-amyloid aggregation, in combination with the rest of the limitations of the claim.
	Claim 51 is/are allowed by the virtue of dependency on the allowed claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Matsui et al. (US 2012/0004856 A1) teaches a spectral data analyzer is disclosed. The spectral data analyzer calculates the spectral intensity ratio of a C--H band and an amide I band in a Raman spectrum that corresponds to a substance present in a body tissue; and automatically determines the presence or absence of amyloid beta in the substance based on the calculated ratio (abstract). However, Matsui does not teach bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886